UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1156


IDA HAWKINS,

                Plaintiff - Appellant,

          v.

DR. JOE HAIRSTON; JOAN MURPHY; MARGARET A. HOWIE; LAWRENCE
SCHMIDT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-01366-JKB)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ida Hawkins, Appellant Pro Se.        Andrew G. Scott, Lisa Y.
Settles, Leslie Robert Stellman,     PESSIN & KATZ, PA, Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ida    Hawkins   appeals       the   district   court’s    order

granting   the   defendants'   Fed.   R.   Civ.   P.   12(b)(6)   motion   to

dismiss her complaint.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Hawkins v. Hairston, No. 1:12-cv-01366-

JKB (D. Md. Nov. 13, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                      2